DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.  As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

3.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 18-25, drawn to a method for producing a fluoropolymer article;
Group II, claim(s) 26-32, drawn to fluoropolymer article.

4.  The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
there is lack unity of invention because even though the inventions of these groups require the technical feature of a method of producing a fluoropolymer article comprising (i) providing a fluoropolymer article containing fluoropolymer, binder material, and an organic solvent; and (ii) at least partially removing the organic solvent from the article by treatment with a supercritical fluid, wherein the organic solvent is miscible with the supercritical fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mayr et al (WO 2016/191162, based on US 10,759,707)  and Temin (US 4,197,234).

Thus, Mayr et al discloses a process for producing an article, used in dental restorations (col. 1, lines 9-13), the process comprising:
1) providing a printing sol comprising a solvent, nano-sized particles, radiation curable components;
2) processing the printing sol as a construction material in an additive manufacturing process to obtain a 3-dim article being in a gel state;
3) additive manufacturing the desired geometries by light curing;
4) removing the residues of non-reacted sol;
5) soaking the 3-dim article in another solvent, such as ethanol;
6) transferring the 3-dim article being in a gel state to a 3-dim article being in a dry state by applying a supercritical drying step, specifically treating with supercritical CO2 (col. 12, lines 1-5; col. 13, lines 30-38), for the purpose of removing the solvent.
Thus, the steps 1)-5) appear to correspond to step (i) of the common technical feature and the step 6) appears to correspond to step (ii) of the common technical feature.
The radiation curable component appears to correspond to a binder material of the common technical feature.
Though Mayr et al does not recite the article further comprising a fluoropolymer, and being a fluoropolymer article,
Temin discloses a dental restorative composite comprising inert inorganic finely divided particulate filler, such as alumina, a polyfluorocarbon resin, polytetrafluoroethylene, in combination with polymerizable binder, such as methacrylates, wherein Temin explicitly cites that the addition of the polyfluorocarbon resin provides dental restorative composites with improved mechanical properties, especially wear and abrasion resistance (Abstract; col. 1, lines 12-17; col. 1, lines 23-28; col. 1, lines 64-66; col. 2, lines 56-60). The polyfluorocarbon resins include polytetrafluoroethylene, i.e. a homopolymer, and copolymers of tetrafluoroethylene with hexafluoropropylene (col. 3, lines 20-43).
Since i) Mayr et al discloses a process for making a 3-dim dental restorative article by additive manufacturing/3D printing, the article comprising ceramic inorganic oxide particles, but Mayr et al does not recite the construction material for making the article further comprising a fluoropolymer, ii) Temin explicitly cites that the addition of the polytetrafluoroethylene provides dental restorative composites with improved mechanical properties, especially wear and abrasion resistance, 
therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Temin and Mayr et al, and include, or obvious to try to include polytetrafluoroethylene to the construction material/printing sol of Mayr et al used for making 3-dim dental restorative material in the process of Mayr et al, so to further improve mechanical properties such as wear and abrasion resistance of the 3-dim dental article of  Mayr et al, as taught by Temin, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. 

5.  During a telephone conversation with Thomas M. Spielbauer on July 22, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 18-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et al (WO 2016/191162) in view of Temin (US 4,197,234) and Heikkila (US 2015/0080495).
It is noted that while the rejection is made over WO 2016/191162 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,759,707 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,759,707.

7.  Mayr et al discloses a process for producing an article, used in dental restorations (col. 1, lines 9-13), the process comprising:
1) providing a printing sol comprising a solvent, nano-sized particles, radiation curable components and photoinitiator;
2) processing the printing sol as a construction material in an additive manufacturing process to obtain a 3-dim article being in a gel state;
3) additive manufacturing the desired geometries by light curing;
4) removing the residues of non-reacted sol;
5) soaking the 3-dim article in another solvent, such as ethanol;
6) transferring the 3-dim article being in a gel state to a 3-dim article being in a dry state by applying a supercritical drying step, specifically treating with supercritical CO2 (col. 12, lines 1-5; col. 13, lines 30-38), for the purpose of removing the solvent;
7) optionally heating the 3-dim article being in a dry state to remove residual organic components (col. 9, lines 25-60);
Wherein the steps 2)-3) of processing the sol comprise: 
2a) providing a layer of the construction material on the surface;
2b) radiation, such as using laser beam (col. 11, lines 5-7), curing the parts of the layer forming the 3-dim article;
2c) providing additional layer of construction material in contact with the radiation cured surface of the previous layer;
2d) repeating the previous steps until a 3-dim article is obtained (col. 10, lines 55-67, as to instant claims 19, 20).
The supercritical extraction removes all or most of the organic solvent (col. 13, lines 40-55).

8.  Specifically, the sol is a dispersion or suspension of ceramic zirconia-based particles in combination with other inorganic oxides such as aluminum oxide, in an aqueous-based medium (col. 19, lines 20-25; col. 21, lines 58-60, as to instant claim 20). The particles may further contain organic material in addition to inorganic oxides (col. 21, lines 29-35).
The water as the solvent can be subjected to solvent exchange process with an organic solvent such as alcohol (col. 23, lines 22-30, as to instant claim 21).
Since the solvent that is removed by supercritical drying by supercritical CO2 is alcohol, which is the same organic solvent as that claimed in instant invention (instant claim 21), therefore, the alcohol appears to be miscible with the supercritical CO2 as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9.  Since the water of the aqueous phase is removed by solvent exchange with an organic solvent such as alcohol, which in turn is removed by supercritical drying, therefore, the final cured 3-dim article of Mayr et al appears to be substantially free from water, or comprising water in amount of less than 10%wt as well (as to instant claim 25). It would have been further obvious to and within the skills of a one of ordinary skill in the art to conduct solvent exchange process to exchange water for alcohol several times, so to ensure a thorough and complete water removal from the 3-dim article as well, given such is desired, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

10.  The radiation curable components, corresponding to binder material of instant claims, comprise radiation curable monomers including acrylates (col. 29, lines 64-65; col. 30, lines 12-20; col. 32, lines 29-45, as to instant claim 24).

11.  The article produced by the process is a dental or orthodontic ceramic article (col. 38, lines 20-21).

12.  Thus, Mayr et al discloses a process for making a 3-dim article by additive manufacturing/3D printing, the article comprising ceramic inorganic oxide particles and being used in dental restorations.

13.  Mayr et al does not recite the construction material used for making said 3-dim article further comprising a fluoropolymer, such as polytetrafluoroethylene, and thus the article being fluoropolymer article.

14.  However,
1) Temin discloses a dental restorative composite comprising inert inorganic finely divided particulate filler, such as alumina, a polyfluorocarbon resin in powder form, in combination with polymerizable binder, such as methacrylates,
wherein Temin explicitly cites that the addition of the polyfluorocarbon resin provides dental restorative composites with improved mechanical properties, especially wear and abrasion resistance (Abstract; col. 1, lines 12-17; col. 1, lines 23-28; col. 1, lines 64-66; col. 2, lines 56-60). 
The polyfluorocarbon resins include polytetrafluoroethylene, i.e. a homopolymer, and copolymers of tetrafluoroethylene with hexafluoropropylene (col. 3, lines 20-43, as to instant claim 22).

2) Heikkila discloses the use of particulate and polymer composite material in additive processing such as 3D printing (Abstract), wherein the composite comprises a combination of inorganic ceramic particles including aluminum oxide ([0041]) and a thermoplastic resin comprising polymers and copolymers of tetrafluoroethylene ([0071]). Specifically cited tetrafluoropolymer resins are having MFR at 372ºC under 5 kg of about 1-30 g/cc ([0073], as to instant claim 23).
The composite is used in additive manufacturing or 3D printing for making dental articles ([0082]).
Thus, Heikkila explicitly teaches the use of combination of ceramic particles and tetrafluoroethylene resin in additive manufacturing for making dental articles.

15.  Since i) Mayr et al discloses a process for making a 3-dim dental restorative article by additive manufacturing/3D printing, the article comprising ceramic inorganic oxide particles, but does not recite the construction material for making the article further comprising a fluoropolymer, such as polytetrafluoroethylene;
ii) Temin explicitly cites that addition of the polytetrafluoroethylene provides dental restorative composites with improved mechanical properties, especially wear and abrasion resistance, and
iii) the composites comprising inorganic oxide particles and polytetrafluoroethylene resin are taught in the art to be used in additive manufacturing for making dental articles, as shown by Heikkila, 
therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Heikkila, Temin and Mayr et al, and include, or obvious to try to include polytetrafluoroethylene, including those having low MFR of 1-30g/10 min, to the construction material/printing sol of Mayr et al used for making 3-dim dental restorative material in the process of Mayr et al, so to further improve mechanical properties such as wear and abrasion resistance of the 3-dim dental article of  Mayr et al, as taught by Temin, especially since inorganic oxide/PTFE composites, also comprising high molecular weight/low MFR PTFE, are known in the art as being used in additive manufacturing/3D printing for making dental articles, as taught by Heikkila, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0143870 discloses dental implants comprising PTFE and ceramics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764